Citation Nr: 0003909	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for sterility.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision from the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD and found that 
the claim for service connection for sterility was not well 
grounded.  


FINDINGS OF FACT

1. The veteran has a current diagnosis of oligospermia, 
approaching azoospermia.

2. The veteran was diagnosed with acute gonococcic urethritis 
and right epididymitis during active military service.  

3. A private physician reported that the veteran's 
oligospermia was quite possibly due to severe bilateral 
epididymitis during service.  A VA examiner reported that 
the veteran's azoospermia may be due to gonorrhea or other 
causes.  

4. The record contains no competent evidence of a diagnosis 
of PTSD.

5. There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed chronic anxiety disorder 
and any incident of service.  



CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
sterility is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

2. The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records in October 1966 noted a 
diagnosis of acute urethritis.  In December 1967 complaints 
of a swollen and tender right testicle were noted.  A 
diagnosis of right epididymitis was reported.  The veteran's 
DD Form 214 notes service with the United States Army as a 
radar crewman from February 1966 to January 1969.  The 
veteran was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal among other medals and commendations.  

A treatment record in October 1978 noted a sperm count of 
none.  By letter dated in June 1982, L.A.B., M.D., stated 
that the veteran was examined due to the problem of 
infertility.  The veteran reported that shortly after the 
conception of his 13 year-old child he developed bilateral 
epididymitis and was sick with swollen and painful testicles.  
The veteran also noted a history of gonorrhea twice, once in 
the 1960s and again approximately 6 years prior to 
examination.  He further reported that he served as a radar 
operator during naval service and was exposed to radiation at 
that time.  Dr. L.A.B. noted that the veteran had smoked for 
a number of years and enjoyed hot baths and saunas.  Dr. 
L.A.B. provided an impression of oligospermia, so severe as 
to approach azoospermia.  Dr. L.A.B. stated that the 
veteran's condition was quite possibly due to the severe 
bilateral epididymitis, but might also be a combined effect 
of radiation, heat effect from bathing and saunas, and 
nicotine.  By letter dated in August 1988, R.J.B., M.D. 
stated that the veteran had a recent episode of urethritis 
and/or prostatitis, but was currently asymptomatic.  

VA outpatient treatment records dated from May 1996 to 
September 1997 noted complaints of morning anxiety with "hot 
flash," sweating, and heart pounding, which the veteran 
related to his experiences during service in Vietnam.  
An impression of anxiety disorder not otherwise specified was 
reported.  

A VA examination for PTSD was conducted in July 1996.  The 
examiner noted that the Minnesota Multiphasic Personality 
Inventory (MMPI) had been administered.  The examiner stated 
that, while the profile was atypical for veterans with PTSD, 
it should be viewed within the context of the veteran's 
psychosocial and military history, as well as current symptom 
patterns.  

A VA psychiatric examination was conducted later in July 
1996.  The veteran complained of hot flashes, nervousness, 
palpitations, and perspiration, which he attributed to his 
service in Vietnam.  He stated that he had been followed by a 
personal physician, who was not a psychiatrist, since 1978 
for these symptoms.  The veteran reported occasional insomnia 
and episodic panic-like attacks, for which he was prescribed 
medication by his personal physician.  The examiner noted 
that the veteran served in Vietnam from July 1966 to July 
1967, with a radar unit.  The veteran reported that his unit 
was hit with rockets in February 1967, but he incurred no 
injuries.  He further reported being on night alert one 
night, during which "nothing happened," but he was nervous 
throughout the night.  The veteran stated that he was exposed 
to radiation from radar during military service and had 
developed infertility secondary to this exposure.  Mental 
status examination showed the veteran to be somewhat uptight, 
nervous, and tense.  The examiner noted normal speech and no 
evidence of psychosis, delusions, hallucinations, impairment 
of judgment, or depression.  The examiner stated that the 
veteran suffered from chronic anxiety disorder with 
occasional panic attacks and stated that whether this was 
related to the veteran's military experiences was not clear. 

At a hearing before an RO hearing officer in May 1997, the 
veteran testified that he was diagnosed with epididymitis at 
his last duty station during military service.  
Transcript, p. 1 (May 1997).  He reported that he was put on 
light duty and given antibiotics and was fine after about a 
week.  Transcript, p. 2 (May 1997).  He stated that his 
sterility problem was discovered in 1983.  Transcript, p. 2 
(May 1997).  The veteran noted that his doctor stated that 
the sterility could possibly be due to radiation from being a 
radar operator during service.  Transcript, pp. 3-4 
(May 1997).  

The veteran testified that he had been seeing a private 
physician since 1983 for nervousness and anxiety, but the 
private physician did not "know anything about it...being 
military connected."  He stated that he was diagnosed with 
chronic anxiety disorder.  Transcript, p. 6 (May 1997).  He 
reported that he sought treatment quarterly and was taking 
medication for this condition.  Transcript, pp. 6-7 (May 
1997).  He stated that he did not have nightmares and 
maintained good friendships.  Transcript, pp. 7-8 (May 1997).  
The veteran reported that he had been married for 15 years 
and was previously divorced following a 12-year marriage.  He 
noted that he felt uncomfortable in large crowds.  
Transcript, p. 9 (May 1997).  He stated that he had worked in 
the insurance industry since 1969 and had not lost any time 
from work due to his anxiety condition.  Transcript, p. 10 
(May 1997).  The veteran testified that, when he had an 
attack, he would get nervous, have heart palpitations, sweaty 
palms, fluttering eyelids, and break out into a cold sweat.  
Transcript, p. 11 (May 1997).  

A VA genitourinary examination was conducted in March 1998.  
The examiner noted review of the medical records and noted a 
history of bilateral epididymitis in 1967-1968 with 
antibiotic treatment and a history of prostatitis twelve 
years previous.  Tenderness of the left epididymis was noted.  
The examiner provided a diagnosis of prior bilateral 
epididymitis and mild chronic left epididymitis.  

A second VA genitourinary examination was conducted in 
December 1998, and the examiner noted review of the veteran's 
claims file.  The veteran reported left testicle 
hypersensitivity since service.  A history of prostatitis 
approximately ten years earlier with resolution with 
penicillin was noted.  The examiner noted diagnoses of 
history of prostatitis, left testicle sensitivity, and right 
testicle lesions.  The examiner stated that the veteran's 
azoospermia might be secondary to prostatitis, gonorrhea, or 
other causes, but further work-up would be necessary for 
assessment.  In a statement, dated in March 1999, a VA 
physician stated that there is no evidence that non-ionizing 
radiation causes sterility.  

At a hearing before the undersigned in November 1999, the 
veteran testified that he was diagnosed in 1982 with 
sterility.  He noted that Dr. B. had stated that it was a 
possibility that his sterility was linked to his time in 
service.  He reported that he was treated in 1968 for 
epididymitis during military service.  Transcript, p. 3 
(Nov. 1999).  He noted that he had tenderness in his left 
testicle since this episode.  Transcript, p. 17 (Nov. 1999).  
The veteran stated that he had a biological daughter, who was 
born in 1968.  Transcript, p. 6 (Nov. 1999).  

The veteran testified that he was initially treated for 
nervousness in 1982 or 1983.  He stated that he was diagnosed 
with chronic anxiety disorder at the VA clinic in 1996.  
Transcript, p. 8 (Nov. 1999).  He noted that he had one-on-
one counseling sessions once every four months and was taking 
medication for his condition.  Transcript, p. 9 (Nov. 1999).  
He stated that he was not treated during his active duty for 
any psychiatric condition.  Transcript, p. 14 (Nov. 1999).  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  More recently, the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 1999).  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Sterility

The veteran has submitted evidence of a current disability.  
In June 1982, Dr. L.A.B. provided an impression of 
oligospermia, approaching azoospermia.  The veteran's service 
medical records note treatment for gonococcic urethritis and 
right epididymitis during service.  

In addition, Dr. L.A.B. stated that the veteran's disability 
was quite possibly due to the severe bilateral epididymitis 
during service and might be due to the veteran's reported 
exposure to radiation during service.  The VA examiner in 
December 1998 stated that the veteran's azoospermia might be 
secondary to prostatitis, gonorrhea or other causes.  Based 
on the service medical records and the statements 
of Dr. L.A.B. and the VA examiner, the Board finds that the 
veteran's claim for service connection for sterility is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1999).  The Board notes that the veteran's 
separation medical examination report is not of record.  
Further, the veteran reported treatment for bilateral 
epididymitis and the service medical records show only a 
single diagnosis of right epididymitis.  In February 1970, 
the Adjutant General reported that medical and dental records 
were forwarded to the RO.  The record contains no further 
attempt to obtain service medical records.  The RO has 
requested and received the available reports of VA medical 
examinations in March and December 1998.  However, the 
December 1998, VA examiner noted that further testing was 
necessary to make an assessment as to the etiology of the 
veteran's azoospermia.  There is no evidence that such 
testing was performed.  

Service Connection for PTSD

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran notice of 
the revised regulations.  As the changes in the regulation do 
not affect the central issue in determining whether the 
instant claim is well grounded, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Under the old regulation, service connection for PTSD 
required:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); See 
Cohen v. Brown 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

In the instant case, the record contains no diagnosis of PTSD 
by a competent medical professional.  The veteran testified 
that he had been diagnosed with chronic anxiety disorder.  
The VA examiner in July 1996 provided an assessment of 
chronic anxiety disorder.  Without a current diagnosis of 
PTSD, the veteran's claim for service connection for that 
condition cannot be well grounded.  

In addition, the record contains no competent medical 
evidence providing a nexus between the veteran's current 
diagnosis of chronic anxiety disorder and any incident of 
service.  The VA examiner in July 1996 specifically stated 
that it was not clear whether such was related the veteran's 
military experiences and treatment records from May 1996 to 
September 1997 did not amend the diagnosis or etiology to 
include a connection to the veteran's military service.  The 
Board also notes that the veteran's service medical records 
contain no indication of treatment for any psychiatric 
condition and the veteran testified that he was diagnosed 
with no psychiatric condition during service.  


ORDER

The claim of entitlement to service connection for sterility 
is well grounded.  To this extent only, the appeal is 
granted.

Entitlement to service connection for PTSD is denied.  


REMAND

Because the claim of entitlement to service connection for 
sterility is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should make another attempt to 
secure the veteran's service medical 
records, specifically the veteran's 
separation medical examination report, 
through official channels.  Any service 
medical records obtained should be 
associated with the veteran's claims file 
prior to performance of the VA 
examination ordered below.  

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the etiology of the 
veteran's oligospermia/azoospermia.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any medically appropriate tests 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
express an opinion as to whether the 
veteran's current sterility is due to or 
was aggravated by any incident of 
service, including the diagnoses of 
epididymitis and urethritis.

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for service connection for sterility.  If 
the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

